Mr. Justice McBride delivered the opinion of the court. 2. Evidence, § 244*—when copy of decree in prior case admissible in evidence. In order that a paper purporting to he a decree in a pri- or case may become admissible in evidence as a copy of such decree, it is necessary that such copy be certified to under the seal of the clerk of the court, as provided by Rev. St. ch. 51, sec. 13 (J. & A. H 5530). 3. Appeal and ebbob, § 948*—when error in failure of clerk to certify to record in another case offered in evidence not cured. Where a bill of exceptions signed by the trial judge contains a purported decree in another case which is offered in evidence without the certificate of the clerk as provided by law, the clerk cannot cure the error by filing a supplemental record containing the same decree with the addition of such certificate.